Title: [Diary entry: 9 September 1786]
From: Washington, George
To: 

Saturday 9th. Mercury at 62 in the Morning—72 at Noon and 68 at N. A brisk North Easterly wind all day, with great appearances of rain but none fell. Rid to the Plantations at Muddy hole, Dogue run, and Ferry; & went also to the Mill. At the latter, rye & grass Seed (Timothy) would be sowed on all the Land that is plowed. Sowing Rye on the plowed wheat stubble in the same manner at Muddy hole. The ground at the Ferry being stiff, breaking up in pretty large & heavy clods, and the Seed harrowed in with my lightest harrow, was not well covered & left the ground very rough & lumpy with hollows between the furrows that would prevent the grain from being well covered and the Timothy seed still worse. On my return home from riding, found Mr. William Triplett here, who delivered me the Papers respecting Manleys Land for which I had agreed with him and who informed me that Mrs. French had consented to rent me her Dower Land & Slaves in this Neck during her life, and to assign Robinsons Lease to me on the same terms Robinson holds—viz.—£136 pr. Ann. to be paid to her clear of all expences. I am not to move the Negroes out of the County and a clause is to be inserted in the lease that in case of my death and they should by my successor be maltreated in any respect that a forfeiture of the lease shall be incurred. About 5 Oclock the Widow Randolph of Wilton, with her 3

Sons & a daughter, a Miss Harrison (daughter to Colo. Charles Harrison) and Captn. Singleton came in and about an hour afterwards Mr. Fendall & Mrs. Fendall arrived.